245 F.2d 874
UNITED STATES of America ex rel. LUE CHOW YEE and Lue ChowLon, Relators- Appellants,v.Edward J. SHAUGHNESSY, District Director of the New YorkDistrict of the Immigration and NaturalizationService, Defendant-Respondent.
No. 297, Docket 24414.
United States Court of Appeals Second Circuit.
Argued June 10, 1957.Decided July 5, 1957.Reargument Denied Sept. 11, 1957.See 247 F.2d 769.

Charles Spar, of Spar, Schlem & Burroughs, New York City (Max K. Schlem and Joseph L. Andrews, of Spar, Schlem & Burroughs, New York City, on the brief), for relators-appellants.
Roy Babitt, Sp. Asst. U.S. Atty. and Gen. Atty., Immigration and Naturalization Service, New York City (Paul W. Williams, U.S. Atty., S.D.N.Y., and Harold J. Raby, Asst. U.S. Atty., New York City, on the brief), for defendant-respondent.
Before CLARK, Chief Judge, and CHASE and HINCKS, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of District Judge Kaufman below, D.C.S.D.N.Y., 146 F. Supp. 3; and see also Leng May Ma v. Barber, 9 Cir., 241 F.2d 85, certiorari granted 77 S. Ct. 1283.